Order, Supreme Court, New York County, entered March 7, 1974, granting plaintiff’s application for a modification of the child support provisions of the judgment of divorce to the extent of referring the questions of the needs of the children and the ability of the father to provide therefor to a special referee, unanimously reversed, on the law and the facts, without costs and without disbursements, and the application denied. On this record, no order of reference is warranted. Plaintiff has failed to show sufficient change of circumstances in the financial condition of the parties since the entry of Justice Mangan’s order in December, 1971. Virtually the only support for plaintiff’s application is the rise in living costs. However, such increase is but one factor to be considered on the issue of changed circumstances and, standing alone, such factor within a short time after initial adjudication, will not justify any revision in support payments (see Liebmann v. Liebmann, 19 A D 2d 821; Edelstein v. Edelstein, 28 A D 2d 979). Concur — Kupferman, J. P., Murphy, Lupiano and Steuer, JJ.